 

Exhibit 10.90

 

AGREEMENT

 

THIS AGREEMENT is made by RF MONOLITHICS, INC. and its successors or assignees
worldwide (“RFM”) and Michael Bernique (“Bernique”), effective this first day of
May, 2003, for the purpose of setting forth the terms and conditions by which
RFM will acquire Bernique’s services as Chairman of the Board of Directors.

 

RECITALS

 

WHEREAS, Bernique has served as the Chairman of the Board of Directors of RFM
for a number of years;

 

WHEREAS, in the past, RFM and Bernique have been parties to a consulting
agreement dated as of June 23, 1999 (the “Prior Agreement”) pursuant to which
Bernique was to render “consulting regarding sales, marketing and strategic
planning”;

 

WHEREAS, Bernique has been a valuable member of the team, but his services have
been focused exclusively on the proper performance of his duties as Chairman of
the Board, and RFM and Bernique believe that it is important that their
agreement properly reflect the services Bernique is rendering to RFM,
particularly due to new independence standards being imposed on the activities
of Boards of Directors by regulatory authorities such as the U.S. Securities and
Exchange Commission (the “SEC”) and The Nasdaq Stock Market, Inc. (“Nasdaq”).

 

NOW THEREFORE, in consideration of the mutual obligations specified in this
Agreement, and any compensation paid to Bernique for his services, the parties
agree to the following:

 

1. WORK AND PAYMENT. Attached to this Agreement as Exhibit A hereto is a
statement of the work to be performed by Bernique, Bernique’s rate of payment
for such work, expenses to be paid in connection with such work, and such other
terms and conditions as shall be deemed appropriate or necessary for the
performance of the work.

 

2. NONDISCLOSURE AND TRADE SECRETS. During the term of this Agreement and in the
course of Bernique’s performance hereunder, Bernique may receive and otherwise
be exposed to confidential and proprietary information relating to RFM’s
business practices, strategies and technologies. Such confidential and
proprietary information may include but not be limited to confidential and
proprietary information supplied to Bernique with the legend “RFM Confidential
and Proprietary,” or equivalent, RFM’s marketing and customer support
strategies, RFM’s financial information, including sales, costs, profits and
pricing methods, RFM’s internal organization, employee information and customer
lists, RFM’s technology, including discoveries, inventions, research and
development efforts, processes, hardware/software design and maintenance tools,
samples, media, methods, product know-how and show-how, and all derivatives,
improvements and enhancements to any of the above which are created or developed
by Bernique under this Agreement and information of third parties as to which
RFM has an obligation of confidentiality (collectively referred to as
“Information”).

 

Bernique acknowledges the confidential and secret character of the Information,
and agrees that the Information is the sole, exclusive and extremely valuable
property of RFM. Accordingly, Bernique agrees not to reproduce any of the
Information without the applicable prior written consent of RFM, not to use the
Information except in

 

1



--------------------------------------------------------------------------------

the performance of this Agreement, and not to disclose all or any part of the
Information in any form to any third party, either during or after the term of
this Agreement. Upon termination of this Agreement for any reason, including
expiration of term, Bernique agrees to cease using and to return to RFM all
whole and partial copies and derivatives of the Information, whether in
Bernique’s possession or under Bernique’s direct or indirect control.

 

Bernique shall not disclose or otherwise make available to RFM in any manner any
confidential information of Bernique or received by Bernique from third parties.

 

This Section 2 shall survive the termination of this Agreement for any reason,
including expiration of term.

 

3. TITLE TO PROPERTY. Bernique agrees that any and all ideas, improvements,
inventions and works of authorship conceived, written, created or first reduced
to practice in the performance of work under this Agreement (“Work Product”)
shall be the sole and exclusive property of RFM and hereby assigns to RFM all
its right, title and interest in and to any and all such ideas, improvements,
inventions and works of authorship.

 

Bernique further agrees that RFM is and shall be vested with all rights, title
and interests including patent, copyright, trade secret and trademark rights in
all of Bernique’s Work Product under this Agreement. To the extent that any
pre-existing technology or work product of Bernique (“Background Technology”) is
required to effectuate the assignment of rights and intent of the foregoing,
Bernique hereby grants to RFM a non-exclusive, royalty free and worldwide right
to use and sublicense the use of Background Technology for the purpose of
developing, manufacturing and marketing RFM products, but not for the purpose of
marketing Background Technology separate from RFM products.

 

Bernique shall execute all papers, including patent applications, invention
assignments and copyright assignments, and otherwise shall assist RFM as
reasonably required to perfect in RFM the rights, title and other interests in
Bernique’s work product expressly granted to RFM under this Agreement. Costs
related to such assistance, if required, shall be paid by RFM.

 

This Section 3 shall survive the termination of this Agreement for any reason,
including expiration of term.

 

4. TERMINATION. Either RFM or Bernique may terminate this Agreement in the event
of a material breach of the Agreement which is not cured within fifteen (15)
days of written notice to the other of such breach. Material breaches include
but are not limited to the filing of bankruptcy papers or other similar
arrangements due to insolvency, the assignment of Bernique’s obligations to
perform to third parties or Bernique’s acceptance of employment or consulting
arrangements with third parties which are or may be detrimental to RFM’s
business interests.

 

RFM may terminate this Agreement for convenience upon thirty (30) days’ prior
written notice. In such event, Bernique shall cease work immediately after
receiving notice from RFM, unless otherwise advised by RFM, and shall notify RFM
of costs incurred up to the termination date.

 

5. COMPLIANCE WITH APPLICABLE LAWS. Bernique warrants that all material supplied
and work performed under this Agreement complies with or will comply with all
applicable United States and foreign laws and regulations.

 

6. INDEPENDENT CONTRACTOR/INDEPENDENT DIRECTOR. Bernique is an independent
contractor, and is not an employee of RFM. Bernique will not be eligible for any
employee benefits, nor will RFM make deductions from any amounts payable to
Bernique for taxes except as required by law. Taxes shall be the sole
responsibility of Bernique. The parties also agree that they shall take all
steps necessary to render Bernique an

 

2



--------------------------------------------------------------------------------

“independent director” for purposes of federal and Delaware law, including
without limitation the rules and regulations of the SEC and Nasdaq.

 

7. LEGAL AND EQUITABLE REMEDIES. Bernique hereby acknowledges and agrees that in
the event of any breach of this Agreement by Bernique, including, without
limitation, the actual or threatened disclosure of Information without the prior
express written consent of RFM, RFM will suffer an irreparable injury, such that
no remedy at law will afford it adequate protection against, or appropriate
compensation for, such injury. Accordingly, Bernique hereby agrees that RFM
shall be entitled to specific performance of Bernique’s obligations under this
Agreement, as well as such further injunctive relief as may be granted by a
court of competent jurisdiction.

 

8. GENERAL. The parties’ rights and obligations under this Agreement will bind
and inure to the benefit of their respective successors, heirs, executors, and
administrators and permitted assigns. This Agreement and the attached Exhibit A
constitute the parties’ final, exclusive and complete understanding and
agreement with respect to the subject matter hereof, and supersede all prior and
contemporaneous understandings and agreements relating to its subject matter,
and supersedes in its entirety the Prior Agreement. This Agreement may not be
waived, modified, amended or assigned unless mutually agreed upon in writing by
both parties. In the event any provision of this Agreement is found to be
legally unenforceable, such unenforceability shall not prevent enforcement of
any other provision of the Agreement. This Agreement shall be governed by the
laws of the State of Texas, excluding its conflicts of laws principles. Any
notices required or permitted hereunder shall be given to the appropriate party
at the address specified below or at such other address as the party shall
specify in writing. Such notice shall be deemed given upon personal delivery, or
sent by certified or registered mail, postage prepaid, three (3) days after the
date of mailing.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

RF MONOLITHICS, INC.             BERNIQUE: /s/    DAVID M. KIRK              
/s/    MICHAEL BERNIQUE          

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

David M, Kirk, President and CEO       Michael Bernique

         Address:  

 

--------------------------------------------------------------------------------

Address:

   4447 Sigma Road      

 

--------------------------------------------------------------------------------

     Dallas, TX 75244      

 

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

Work to be performed:

   To discharge the responsibilities of chairman of the board, as determined by
RFM’s board of directors from time to time, including without limitation the
scheduling, coordination and oversight of the functioning of the board of
directors.

Rate of payment:

   $750 per week      Stock options granted under the Prior Agreement shall
remain in effect.

Expenses to be paid:

   Reimbursement shall be under the same policy as for other directors.

Background Technology:

   None.

 

 

 

 

 

4